DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Russ et al (US 2021/0158649).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the 
	Regarding claims 1, 10-12, 15, and 20: Russ et al discloses an electronic gaming machine comprising: a player distraction detector; a display device; an audio output device; a processor; and a memory device storing a plurality of instructions (see paragraphs [0003] and [0004]) that, when executed by the processor, cause the processor to: cause a display, by the display device, of a plurality of plays of a game (see paragraphs [0003] and [0004]); during the plurality of plays of the game, operate with the player distraction detector to determine player distraction level data for a player of the electronic gaming machine (see paragraphs [0036] and [0054], showing detecting player distraction using player orientation and based on audio input); and responsive to the player distraction level data indicating that the player is distracted from one of the plurality of plays of the game, change an output of one of the display device and the audio device in association with one of the plurality of plays of the game (see paragraphs [0036] and [0054], showing providing audio output based on detection player distraction). 

	Regarding claims 4, 14, and 16: Russ et al discloses wherein the change of the output of the display device comprises a pause of a display, by the display device, of one of the plurality of plays of the game (see paragraph [0036]).

	Regarding claim 5: Russ et al disclose wherein the change of the output of the display device comprises a delay of a display, by the display device, of an action in one of the plurality of plays of the game (see paragraph [0036]). 

	Regarding claim 6: Russ et al discloses wherein the change of the output of the display device comprises a change in the display, by the display device, of an action in one of the plurality of plays of the game configured to increase attention by the player to one of the plurality of plays of the game (see paragraph [0036]).


	Regarding claim 8: Russ et al discloses wherein the change of the output of the display device comprises a display, by the display device, of a question directed to the player (see paragraph [0036]).

	Regarding claims 9 and 17: Russ et al discloses wherein the change of the output of the display device comprises a change in volume, outputted by the audio device, associated with one of the plurality of plays of the game (see paragraphs [0036] and [0054]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being obvious over Russ et al (US 2021/0158649) in view of Schwartz (US 2020/0066093).
Regarding claims 2, 13, and 19: Russ et al discloses the invention substantially as claimed. 

In an analogous invention, Schwartz teaches wherein the instructions, when executed by the processor, cause the processor to operate with the player distraction detector to determine the player distraction level data for the player of the electronic gaming machine on one of a continuous basis during the plurality of plays of the game and at regular intervals during the plurality of plays of the game (see paragraph [0052], showing a gaming system having distraction and distraction level detection in place).
It would have been obvious to a person of ordinary skill in the art before the invention was made to modify Russ et al’s distraction detection system with Schwartz’s distraction level detection for the purpose of determining how serious the distraction is and the causes of the distraction. This yields the expected result of increasing the user’s satisfaction in the gaming system.

Regarding claims 3 and 18: Russ et al discloses the invention substantially as claimed. 
However, Russ et al did not disclose wherein the instructions, when executed by the processor, cause the processor to operate with the player distraction detector to determine the player distraction level data based on a determination that the player is using a mobile device separate from the electronic gaming machine. 
In an analogous invention, Schwarz teaches wherein the instructions, when executed by the processor, cause the processor to operate with the player distraction detector to determine the player distraction level data based on a determination that the player is using a mobile device separate from the electronic gaming machine (see paragraph [0052], showing level of distraction due to smartphone use is detected).
 It would have been obvious to a person of ordinary skill in the art before the invention was made to modify Russ et al’s distraction detection system with Schwartz’s distraction level detection for the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hampiholi discloses a driver distraction detection system; Fleurence et al discloses device for controlling the interior lighting of a motor vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345. The examiner can normally be reached Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715